Citation Nr: 0115265	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.  He died in May 1996.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board recognizes that a claim for service connection for 
cause of the veteran's death was recently denied by the Board 
in February 2000.  The Board determined that the claim was 
not well grounded.  Thereafter, the appellant submitted a 
request to reopen the claim in May 2000.  The RO 
appropriately adjudicated the matter on the basis of whether 
new and material evidence had been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death.  The Board notes, however, that there has been a 
significant change in the law since the Board's February 2000 
decision was issued, which has a decided impact on the 
outcome that is currently on appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
statute eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist claimants in developing evidence, and superseded 
the decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet.App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law was made applicable to all 
claims for benefits that were denied or dismissed by VA, 
which became final during the period beginning on July 14, 
1999, and ending on the date of the enactment of the VCAA.  
The change in law applies to any such decision which was 
issued by the Secretary on the basis that the claim was not 
well grounded (as that term was used in 38 U.S.C.A. § 
5107(a), as in effect during that period).  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000).  

In view of the foregoing, the Board will decide the 
appellant's claim for service connection for the cause of the 
veteran's death on a de novo basis.


FINDINGS OF FACT

1.  There is an approximate balance in the evidence of record 
as to whether the veteran experienced a full body exposure to 
vesicant agents during his active military service.

2.  Chronic obstructive pulmonary disease, emphysema, and 
asthma contributed to cause the veteran's death in July 1996.


CONCLUSION OF LAW

Service-connected disability contributed substantially and 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1310, 5107; Pub. L. No. 106-475, 114 Stat. 2096. 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107): 38 
C.F.R. §§ 3.312, 3.316 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the death certificate, the veteran died in July 
1996 due to cardiorespiratory arrest.  At the time of his 
death, service connection was in effect for bilateral hearing 
loss, evaluated as 40 percent disabling, and tinnitus, 
evaluated as 10 percent disabling.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that service-
connected disability either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991 ); 38 C.F.R. § 
3.312 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

With respect to mustard gas exposure, service connection may 
be granted if the evidence shows:

(1)	Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2)	Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3)	Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

38 C.F.R. § 3.316(a) (2000).

The VA's Adjudication Procedure Manual M21-1, Part III, § 
5.18(a) (April 30, 1999) (hereinafter M21-1) defines full 
body exposure as including all those veterans who (1) were 
exposed to said chemical during field or chamber testing; (2) 
were exposed under battlefield conditions in World War I; (3) 
were present at the German air raid on the harbor of Bari, 
Italy, in World War II; or (4) were engaged in the 
manufacturing and handling of vesicant (blistering) agents 
during their military service.

Here, during his lifetime, the veteran claimed he was on 
detail to Bari, Italy, unloading ships when a German air raid 
occurred.  He recalled being exposed to mustard gas.  He said 
his immediate injuries stemming from his exposure to mustard 
gas came in the form of burns of the wrists, hands, and 
forearms.  He stated his burns were treated by medics, and 
that he returned to his unit shortly thereafter.  He 
maintained that his diagnosed chronic obstructive pulmonary 
disease, bronchitis, and emphysema were the result of his 
exposure to mustard gas.  

A January 1995 statement from D.N. was submitted in support 
of the veteran's contentions.  D.N. reported that he was 
assigned to the 15th Field Artillery Observation Battalion 
with the veteran.  He recalled that the veteran was in the 
supply section, and that his duties often required him to go 
to various supply points to pick up equipment.  D.N. 
remembered that the veteran had one such supply run to Bari, 
Italy, in early December 1943.  He stated there was a German 
air raid at the harbor of Bari at that time.  He said the 
veteran was exposed to gasses.

The veteran's service medical records do not document any 
finding of or treatment for residuals of exposure to vesicant 
agents, to include mustard gas.  Service medical records are 
also negative for evidence of emphysema, asthma, or chronic 
obstructive pulmonary disease.  The veteran's Separation 
Qualification Record reveals that he served overseas with the 
15th Field Artillery Observation for 25 months in North 
Africa and Italy.  

In May 1999, the U.S. Army Soldier and Biological Chemical 
Command (SBCCOM) (formerly known as the Chemical and 
Biological Defense Command) reported that it was unable to 
provide any information related to the veteran or the 
possibility that he was at Bari Harbor.  SBCCOM reported that 
it did not have the names of any Army personnel treated at 
Bari.  Similarly, it was noted that there was no information 
available that stated that the veteran or any members of his 
unit were involved in the clean up of the harbor.  SBCCOM 
observed that the veteran's unit was stationed in Naples, 
which was about 138 miles away from Bari.  In this regard, 
SBCCOM indicated that a book written about the Bari Harbor 
incident contained references to supply missions being run 
between Bari and Naples.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Pub. L. No. 106-475, 114 Stat. 2096. 
2098-99. 

As discussed above, there is no official record documenting 
that the veteran was present in Bari, Italy, at the time of 
the German air raid, and his service medical records do not 
document treatment for injuries stemming from mustard gas 
exposure.  Nevertheless, the Board finds that the evidence of 
record does seem to corroborate the accounts given by the 
veteran.  The statement from D.N. is highly persuasive.  
Thus, providing the appellant the benefit of the doubt, the 
Board concludes that the veteran had a qualifying full-body 
exposure to mustard gas as contemplated by 38 C.F.R. 
§ 3.316(a).

The medical evidence of record clearly shows that the veteran 
was diagnosed as having chronic obstructive pulmonary 
disease, chronic asthma, chronic emphysema, and chronic 
bronchitis.  These are all diseases that are recognized by VA 
as being etiologically related to qualifying full body 
mustard gas exposure.  The Board therefore finds that the 
veteran's diagnosed chronic obstructive pulmonary disease, 
chronic asthma, chronic emphysema, and chronic bronchitis 
were incurred as a result of his in-service full-body 
exposure to mustard gas.

Thus, the remaining question left before the Board is whether 
the respiratory disabilities (chronic obstructive pulmonary 
disease, bronchitis, emphysema, and asthma) the veteran 
incurred during his active service caused or contributed 
substantially and materially to cause his death.  A review of 
the record discloses that the veteran experienced several 
exacerbations of chronic obstructive pulmonary disease in the 
years prior to his death, and that he was hospitalized at 
least twice because of these exacerbations.  The severe 
nature of the veteran chronic obstructive pulmonary disease 
was obvious and without argument.

Further, in a letter received in May 2000, G.O. Pugh, M.D., 
reported that he had treated the veteran for many years for 
his respiratory problems.  He said the veteran suffered from 
severe chronic obstructive pulmonary disease, emphysema, and 
asthma.  He stated that these disabilities caused shortness 
of breath and prevented the veteran from walking any 
distance.  He indicated that the veteran was placed on oxygen 
shortly before his death.  Dr. Pugh opined that the veteran's 
death could have been related to his chronic obstructive 
pulmonary disease, emphysema, or asthma.

In view of the medical evidence documenting the severity of 
the veteran's chronic obstructive pulmonary disease and the 
foregoing opinion of Dr. Pugh, the Board concludes that the 
evidence is at least in equipoise; accordingly, service 
connection for the cause of the veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.


REMAND

A review of the record shows that service connection for skin 
cancer, chronic obstructive pulmonary disease, bronchitis, 
emphysema, and laryngitis as the result of exposure to 
mustard gas was denied by the RO in February 1995.  The 
veteran perfected an appeal with regard to this claim in 
April 1995.  The veteran died prior to the matter coming 
before the Board.  By a rating action dated in November 1996, 
the RO denied the appellant's claim for accrued benefits 
based on service connection for skin cancer due to mustard 
gas exposures, bronchitis/emphysema due to mustard gas 
exposure, and laryngitis due to mustard gas exposure.  The 
appellant filed a notice of disagreement with this decision 
in December 1996.  However, a review of the record shows that 
the appellant has yet to been furnished a Statement of Case 
on the accrued benefit issue.  As the filing of a notice of 
disagreement places a claim in appellate status, the Court 
has held that the RO's failure to issue a Statement of the 
Case constitutes a procedural defect requiring remand.  See 
Manlincon v. West, 12 Vet.App. 238 (1999); see also Godfrey 
v. Brown, 5 Vet.App. 127, 132 (1993).

Therefore, this case is REMANDED to the RO for the following:

The RO should furnish the appellant and 
her representative with a Statement of 
the Case (SOC) on the issue of 
entitlement to accrued benefits based on 
service connection for skin cancer due to 
mustard gas exposures, 
bronchitis/emphysema due to mustard gas 
exposure, and laryngitis due to mustard 
gas exposure.  The appellant should also 
be informed of the requirements to 
perfect an appeal with respect to the 
accrued benefits issue and be provided a 
VA Form 9 for that purpose.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

